Name: Council Regulation (EC) No 930/2004 of 1 May 2004 on temporary derogation measures relating to the drafting in Maltese of the acts of the institutions of the European Union
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  Europe;  European construction;  politics and public safety;  information and information processing
 Date Published: nan

 1.5.2004 EN Official Journal of the European Union L 169/1 COUNCIL REGULATION (EC) No 930/2004 of 1 May 2004 on temporary derogation measures relating to the drafting in Maltese of the acts of the institutions of the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 290 thereof, Having regard to the Treaty on European Union, and in particular Articles 28 and 41 thereof, Having regard to Council Regulation No 1 of 15 April 1958 determining the languages to be used by the European Economic Community (1) and to Council Regulation No 1 of 15 April 1958 determining the languages to be used by the European Atomic Energy Community (2), which two Regulations are hereinafter referred to as Regulation No 1, Having regard to the Council Rules of Procedure, and in particular Article 14(1) thereof, Having regard to the request of 31 March 2004 by the Maltese Government, Whereas: (1) Following the accession of Malta to the European Union, and in accordance with Article 1 of Regulation No 1, Maltese is an official language and a working language of the institutions of the Union. (2) Accordingly, regulations and other documents of general application are to be drafted also in Maltese, as provided for in Article 4 of Regulation No 1. The Official Journal of the European Union should also be published in Maltese, as provided for in Article 5 of that Regulation. (3) It appears from contacts between the Maltese authorities and the European Union institutions that, due to the current situation regarding the recruitment of Maltese linguists and the resulting lack of qualified translators, it is not possible to guarantee the drafting in Maltese of all acts adopted by the institutions. (4) This situation will prevail for some time, pending the implementation of transitional measures taken in close cooperation between the Maltese authorities and the European Union institutions to remedy the lack of qualified translators. In the meantime, this situation should not have a negative impact on the activities of the Union, slowing the work of its institutions. (5) Article 8 of Regulation No 1 allows the Council, acting upon request of the Member State concerned, to decide on the use of languages as regards Member States which have more than one official language. According to the Constitution of Malta, Maltese and English are the official languages of Malta and every law is to be enacted in both the Maltese and English languages, the Maltese text prevailing in the case of conflict, unless provision is otherwise made. (6) In the light of the situation referred to above and on request by the Maltese Government, it is appropriate to decide that, on an exceptional and transitional basis, the institutions of the Union are not to be bound by the obligation concerning the drafting or translation of all acts, including judgments of the Court of Justice, in the Maltese language. However, it is appropriate that such derogation be partial and therefore to exclude from its scope regulations adopted jointly by the European Parliament and the Council. (7) The status of Maltese as an official language and a working language of the institutions of the Union remains unaffected. (8) At the end of the transitional period, all acts which at that time have not already been published in the Maltese language should also be published in that language, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Regulation No 1 and for a period of three years beginning on 1 May 2004, the institutions of the European Union shall not be bound by the obligation to draft all acts in Maltese and to publish them in that language in the Official Journal of the European Union. This Article shall not apply to Regulations adopted jointly by the European Parliament and the Council. Article 2 Not later than 30 months after its adoption, the Council shall review the operation of this Regulation and determine whether to extend it for a further period of one year. Article 3 At the end of the transitional period, all acts which at that time have not already been published in the Maltese language shall also be published in that language. Article 4 This Regulation shall enter into force on 1 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 May 2004. For the Council The President B. COWEN (1) OJ 17, 6.10.1958, p. 385/58. Regulation as last amended by the 2003 Act of Accession. (2) OJ 17, 6.10.1958, p. 401/58. Regulation as last amended by the 2003 Act of Accession.